Case 2:20-cv-11480-KM-JBC Document 5-4 Filed 09/21/20 Page 1 of 3 PagelD: 98

EXHIBIT D

 
Case 2:20-cv-11480-KM-JBC Document 5-4 Filed 09/21/20 Page 2 of 3 PagelD: 99

AMERICAN .
INTERNATIONAL CENTRE
perce FOR DISPUTE RESOLUTION” 1101 Laurel Oak Road
° Voorhees, NJ 08043

July 8, 2020

Wolfgang Heimerl, Esq.

Heimerl Law Firm

32 Dumot Road

PO Box 964

Far Hills, NJ 07931

Via Email to: Wolfgang@HeimerlLawFirm.com

Elaine Harock

Wyndham Vacation Resorts, Inc.

6277 Sea Harbor Drive

Orlando, FL 32821

Via Email to: elaine.harock@wyn.com

Case Number: 01-20-0007-3357

Bradley B. Heisman and Julia Matonti
-VS-
Wyndham Vacation Resorts, Inc.

Dear Parties:

Claimant has filed with us a demand for arbitration. We note that the arbitration clause provides for arbitration by
the American Arbitration Association (“AAA”).

Prior to the filing of this arbitration, Wyndham Vacation Resorts, Inc. failed to comply with the AAA’s policies
regarding consumer claims. Accordingly, we must decline to administer this claim and any other claims between
Wyndham Vacation Resorts, Inc. and its consumers at this time. These policies can be found on our web site,
www.adr.org, in the Consumer Due Process Protocol (“Protocol”) and the Consumer Arbitration Rules
(“Consumer Rules”), including the Costs of Arbitration.

Accordingly, we have administratively closed our file and will refund any payment received by the filing party.
According to R-1(d) of the Consumer Rules, should the AAA decline to administer an arbitration, either party
may choose to submit its dispute to the appropriate court for resolution.

If you believe we have declined this matter in error, please email ConsumerFiling@adr.org.

Pursuant to the AAA’s current policy, in the normal course of our administration, the AAA may maintain certain
electronic case documents in our electronic records system. Such electronic documents may not constitute a
complete case file. Other than certain types of electronic case documents that the AAA maintains indefinitely,
electronic case documents will be destroyed 3 months after the date of this letter.

If Wyndham Vacation Resorts, Inc. advises the AAA in the future of its intention to comply with the AAA’s
Consumer Arbitration Rules and if applicable, resolves any outstanding payment obligations, the AAA may
consider at its sole discretion, accepting newly filed consumer cases going forward. Therefore, if Wyndham
Vacation Resorts, Inc. wishes for the AAA to consider accepting consumer disputes going forward, the business
must, at a minimum, register its clause on the Consumer Clause Registry on our website,

 
Case 2:20-cv-11480-KM-JBC Document 5-4 Filed 09/21/20 Page 3 of 3 PagelD: 100

www.adr.org/clauseregistry. Upon completion of the registration process and confirmation from the AAA that the

business is now active on the Consumer Clause Registry, Wyndham Vacation Resorts, Inc. is responsible for
informing all parties that Claimant may re-file their claim.

Sincerely,
Consumer Filing Team

ConsumerF iling@adr.or
Fax: (877) 304-8457
